USCA4 Appeal: 22-6528      Doc: 13         Filed: 09/27/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6528


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        MUSTAFA MUHAMMAD,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. Robert E. Payne, Senior District Judge. (3:14-cr-00055-REP-DJN-1; 3:22-cv-
        00105-REP)


        Submitted: September 22, 2022                               Decided: September 27, 2022


        Before WILKINSON, DIAZ, and RUSHING, Circuit Judges.


        Dismissed in part and affirmed in part by unpublished per curiam opinion.


        Mustafa Muhammad, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6528         Doc: 13      Filed: 09/27/2022      Pg: 2 of 2




        PER CURIAM:

               Mustafa Muhammad seeks to appeal the district court’s order construing four of his

        pending motions as 28 U.S.C. § 2255 motions and dismissing them as successive and

        unauthorized. The court’s decision is not appealable unless a circuit justice or judge issues

        a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of appealability

        will not issue absent “a substantial showing of the denial of a constitutional right.” 28

        U.S.C. § 2253(c)(2). When, as here, the district court denies relief on procedural grounds,

        the prisoner must demonstrate both that the dispositive procedural ruling is debatable and

        that the motion states a debatable claim of the denial of a constitutional right. Gonzalez v.

        Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Muhammad has not

        made the requisite showing. Accordingly, we deny a certificate of appealability and

        dismiss this part of the appeal.

               In the same order, the district court denied Muhammad’s motion requesting certain

        information from the Government. We discern no reversible error in this decision, and we

        therefore affirm this part of the court’s order. United States v. Muhammad, No. 3:14-cr-

        00055-REP-DJN-1 (E.D. Va. Feb. 22, 2022).

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                               DISMISSED IN PART,
                                                                                AFFIRMED IN PART


                                                     2